Case 2:16-cv-10253-DPH-EAS ECF No. 142, PageID.1747 Filed 12/01/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
ANTHONY HART,

                   Plaintiff,                       Case No. 16-cv-10253
                                                    Hon. Denise Page Hood
v.                                                  Mag. Elizabeth A. Stafford

HILLSDALE COUNTY, a Municipal Corporation;
DEPUTIES CHRISTINE WAHTOLA, KWINN LEVA,
LT. TIMOTHY PARKER, in their individual capacities;
CITY OF HILLSDALE, a Municipal Corporation;
OFFICERS SHELBY RATHBUN and
TODD HOLTZ, in their individual capacities;
WATCH SYSTEMS, L.L.C., a Louisiana Corporation;
and MICHIGAN STATE POLICE ANALYSTS
MELISSA MARINOFF and MARCI KELLEY,
in their individual and/or official capacities;
all jointly and severally,

                 Defendants.
_______________________________________________________________/

Goodman Hurwitz & James, P.C.                 Steven T. Budaj, P.C.
William H. Goodman (P14173)                   Steven T. Budaj (P30154)
Kathryn Bruner James (P71374)                 400 Monroe Street, Ste. 490
1394 E. Jefferson Avenue                      Detroit, MI 48226-2967
Detroit, MI 48207                             (313) 963-9330
mail@goodmanhurwitz.com                       stbudaj@counsel.cc
                         Attorneys for Plaintiff

Vandeveer Garzia, P.C.                 Rosati, Schultz, Joppich & Amtsbuetchler
Roger A. Smith (P27722)                James L. Dyer (P32544)
840 West Long Lake Road, Suite 600     Andrew J. Brege (P71774)
Troy, MI 48098                         822 Centennial Way, Ste. 270
(248) 312-2800/Fax (248) 879-0042      Lansing, MI 48917
rsmith@vgpclaw.com                     (517) 886-3800
Attorneys for Defendant City of        jdyer@jrsjlaw.com
Hillsdale, Rathbun & Holtz             abrege@jrsjlaw.com
                                       Attorneys for Hillsdale County,
                                       Wahtola, Leva & Parker


                                          1
Case 2:16-cv-10253-DPH-EAS ECF No. 142, PageID.1748 Filed 12/01/20 Page 2 of 3




Rutledge, Manion, Rabaut,                      Eric Jamison (P73864)
Terry & Thomas, P.C.                           James Farrell (P35400)
Dale A. Robinson (P55522)                      Assistant Attorneys General
300 River Place Drive, Ste. 1400               525 W. Ottawa Street, Fl. 4PO
Detroit, MI 48207                              Lansing, Michigan 48933-1067
(313) 965-6100                                 (517) 335-3055
drobinson@rmrtt.com                            farrellj@michigan.gov
Attorneys for Defendant Watch Systems
                                       Attorneys for Defendants Kelly &
                                       Marinoff
________________________________________________________________________/


     STIPULATED ORDER SETTING ASIDE ORDER STAYING AND
              ADMINISTRATIVELY CLOSING CASE


      This matter having come before this Court by stipulation of counsel for all

parties, and the Court being duly advised of the premises,

      IT IS HEREBY ORDERED that this Court’s Order Staying Case and

Administratively Closing Case (ECF #130) is set aside,

      IT IS FURTHER ORDERED that Defendants responses to Plaintiff’s Second

Amended Complaint (ECF #129) are due by December 4, 2020, and this Court shall

set a date and time for a scheduling conference in this matter.


                                        s/Denise Page Hood
Dated: December 1, 2020                 United States District Judge




                                           2
Case 2:16-cv-10253-DPH-EAS ECF No. 142, PageID.1749 Filed 12/01/20 Page 3 of 3




Stipulated and Agreed on November 20, 2020 as to Form and Substance.



By:   /s/ Kathryn Bruner James                 By:   /s/ Andrew J. Brege w/permission
      Kathryn Bruner James P71374                    Andrew J. Brege P71774
      Goodman Hurwitz & James, P.C.                  Rosati, Schultz, Joppick &
      Attorneys for Plaintiff                        Attorneys for Hillsdale County,
                                                     Wahtola, Leva & Parker

By:   /s/ Roger A. Smith w/permission          By:   /s/ Dale A. Robinson w/permission
      Roger A. Smith P27722                          Dale A. Robinson P55522
      Vandeveer Garzia, P.C.                         Rutledge Manion, Rabaut, Terry &
      Attorneys for Defendants                         Thomas, P.C.
      City of Hillsdale, Rathbun & Holtz             Attorneys for Defendant Watch
                                                      Systems

By:   /s/ James Farrell w/permission
      James Farrell P35400
      Assistant Attorney General
      Attorneys for Defendants Kelly & Marinoff
.




                                           3
